LACOMBE, Circuit Judge.
The receivers of these roads have submitted to the court for its consideration certain proposed changes in the operation of cars thereon. These appear to be so arranged as to afford an increased service, as will appear from the following summary:
The receiver of the Forty-Second Street, Manhattanville & St. Nicholas Avenue Railroad has decided to confine the service of its cars to its own line, instead of using them to increase the service on the lines of other railroads. His road is now insufficiently supplied with cars, and by calling' in cars from outside service he will be able forthwith to secure better service oh his own line, and expects to still further increase that service with additional cars as soon as he can make arrangements to purchase them. Therefore the so-called “Boulevard cars,” which used to continue down Broadway on the tracks of the Metropolitan, will turn east at Forty-Second street and run to the east side ferries, on the tracks of the Forty-Second Street and Manhattanville. Having received a sufficient number of the new cars, built to replace those lost in the fires which last year destroyed three car barns, the receivers of the Metropolitan Street Railway Company will run on Broadway below Forty-Second street cars equal in number to the Boulevard cars thus diverted from their former route, and will run them as far downtown as the Boulevard cars used to run. No question of transfers having been yet raised passengers on the one road may transfer to the other at Sixty-Fifth street or Forty-Second street and continue down Broadway and vice versa. The additional cars put on by the receivers of the Metropolitan will run down Amsterdam avenue from 125th street — the service on Amsterdam and Sixth avenue remaining unchanged. These additional cars, however, will continue down the old Amsterdam avenue route to Seventy-First street, down Boulevard to Sixty-Fifth street and down *227Ninth avenue to Fifty-Third street where they will turn east to Seventh avenue and thence down that avenue and Broadway.
The net result of these changes will be that on the Boulevard to Forty-Second street, and on Broadway south from Forty-Second street, the number of cars run will be the same as heretofore. On Forty-Second street and thence to the east side ferries the number will be materially increased. On Amsterdam avenue and down to Forty-Second street the number of cars in service will also be materially increased, and a passenger taking a car on Amsterdam avenue will be able to select one which will give an uninterrupted ride to either Sixth avenue or Broadway shopping and theater district as he may prefer. The service from the west side down will thus be materially increased, and will be rendered under conditions which make the two lines, Amsterdam and Boulevard, competitors of each other, each solicitous to attract passengers from the other by more efficient and comfortable service. Under the changed conditions residents of the west side on the line of the Boulevard will have to walk a block further to reach a car which will take them down Broadway below Forty-Second street, but those residents on the line of Amsterdam avenue will be able to find such a car by walking a block less. It would seem that inconveniences and conveniences will fairly balance each other, and, since the service as a whole will be increased, the proposed changes are approved.